Citation Nr: 1203318	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include as secondary to a service-connected lumbosacral spine disability. 

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected lumbosacral spine disability.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a left thumb injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from September 1984 to December 1987 and from January 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from August 2004 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law Judge in April 2010.   A transcript of the hearing is of record.    

These claims were Remanded in June 2010; however, additional development is required.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, as indicated, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Specifically, this case was Remanded by the Board in June 2010 for a VA examination regarding each claim on appeal.  The Veteran was afforded a VA examination in July 2010 for the three claims.  The Board finds that the July 2010 VA examination report did not substantially comply with the Remand directives and further clarification and/or examination is required. See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Regarding the left foot disorder, the Board specifically directed that if it was determined that the Veteran has a left foot disability that preexisted his active service, the VA examiner must identify clear and unmistakable evidence that establishes such a finding as well as clear and unmistakable evidence that the disability/condition was not aggravated by active service.   In this case, the VA examiner indicated that the Veteran had an accessory navicular bone that had been deemed congenital, and that there was no evidence of permanent worsening in service.  Notably, the accessory navicular was previously reported by the same VA examiner in July 2007, as well as by a different VA examiner in July 2004.  A review of the July 2004 VA examination report indicates that X-rays of his bilateral feet revealed a prominent accessory navicular.  In June 2010, the Board found the foregoing examination reports inadequate upon which to base a decision.  

None of the VA examiners provided a medical opinion along the lines of the strict evidentiary standards outlined by the Board in its Remand.  Next, none of the examiners have explained (1) why it is assumed that having the accessory navicular bone is a congenital condition or reconciled an August 1985 X-ray in service in which no comment was made about an accessory navicular, or (2) why the accessory navicular bone is the cause of the Veteran's complaints, rather than events in service including regularly running 3 miles per day and hiking with an 80-90 pound rucksack.  Further, the July 2010 VA examiner did not discuss the Veteran's entrance examination which did not note any preexisting disorder, nor his statements at his hearing before the Board, that he had no problems with his feet prior to service and that his foot problems began in service, in 1985.  Transcript (T.) pages 14, 15.  Thus, further clarification is needed to demonstrate clear and convincing evidence of a preexisting condition.  The Board acknowledges that the July 2010 VA examiner has explained that the Veteran has tendonitis that is a natural progression of the accessory navicular bone condition.  However, the VA examiner did not explain why the Veteran's tendonitis resulted from the alleged congenital condition rather than other conditions in service including regularly running 3 miles per day and going on long hikes carrying an 80-90 pound rucksack.  See the Veteran's April 2006 and June 2011 statements.  

On Remand, the VA examiner should address the following questions: (1) reconcile the August 1985 service X-ray that did not note the accessory navicular bone, including address whether it is possible to develop the accessory navicular bone disorder as an adult (i.e., following the August 1985 X-ray); (2) discuss why the July 2010 VA examination report indicates that the Veteran has posterior tibial tendonitis is attributed to the accessory navicular bone disorder and is not a development due to running 3 miles per day or regularly hiking with an 80 pound rucksack, in service; and (3) if there is clear and convincing evidence that the Veteran had the accessory navicular bone disorder prior to service, whether the disorder was aggravated by service, including regularly running 3 miles per day and going on long hikes carrying an 80-90 pound rucksack.  

Regarding the bilateral knee disorder, the VA examiner was directed that if the examiner determines that a disability of the knees does not exist, such should be stated with discussion of the evidence that supports that conclusion.  Here, the July 2010 VA examiner indicated that X-rays of the left knee were normal and that the Veteran had a normal left knee. The examiner also noted that there was X-ray evidence of arthritis in the right knee.  The examination report does not include any discussion of the private treatment records which diagnosed crepitance in both knees or whether the crepitance was an indication of a disorder that was present at some point during the life of the claim even if a left knee disorder no longer exists.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the Court held that so long as the Veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied).  Further, the examination report did not address whether any prior diagnosis of left or right knee crepitance was related to service or the service-connected lumbar spine disorder.  

Regarding the right knee, the July 2010 VA examiner indicated that X-rays demonstrated arthritis in the right knee that was consistent with the aging process.  The VA examiner further opined that the right knee disorder was not directly related to service because the service treatment records did not reveal any definitive treatment other than the contusion from an automobile accident in service.  The VA examiner did not consider the Veteran's contentions that running 3 miles per day and regularly hiking with an 80-90 pound backpack in service caused his current right knee disorder.  Therefore, another VA opinion is required. 

Regarding the increased rating for a left thumb disorder that results from an injury to the ulnar collateral ligament in service, the VA examiner did not discuss the Veteran's complaints of numbness and difficulty gripping 2x4's, sodas, and any other item with any weight.  Next, while he concluded that there were no neurologic findings, the physical examination portion of the report only addressed range of motion, laxity, dexterity, and grip strength.  There were no test results pertaining to the Veteran's neurological complaints.  On reexamination, the VA examiner should discuss the Veteran's complaints and address whether the Veteran has any nerve damage related to the left thumb disability and if so, whether that damage is mild, moderate, or severe.  

Next, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The Board acknowledges that the Veteran reported that he had to quit a second job that required the use of his thumb but emphasizes that the Veteran testified that at the time of his hearing before the Board, he was currently employed at a warehouse.  See T. page 5.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Lastly, as the Veteran has indicated that he was undergoing ongoing treatment regarding his left foot disorder, he should be provided another opportunity to submit an authorization and consent form for the request of any additional pertinent treatment records.   See T. page 15. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an authorization and consent form for all medical care providers who treated the Veteran for his left foot disorder since October 2008.  After securing the necessary release, the RO should obtain these records.  Any negative response should be noted. 

2.  Following receipt of the foregoing records, seek an addendum opinion from the July 2010 VA examiner to determine the nature and etiology of his left foot complaints.  If the July 2010 VA examiner is not available, schedule the Veteran for a VA examination to determine the nature and etiology of his left foot complaints.  The claims folder must be made available to the examiner in conjunction with the examination.

The VA examiner should address the following: 

(a) Identify all current disabilities of the left foot. 

(b) For all identified disabilities of the left foot is it undebatable (clear and unmistakable evidence) that the condition(s) existed prior to the Veteran's active service? 

(c) If it is determined that it is undebatable that a left foot disability had its onset prior to active service, to include being a congenital defect, did it increase in severity during service? If there was an increase in severity, was it due to the natural progression of the condition, or was it aggravated beyond its natural progression? 

The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation. 

(d) If it is determined that the Veteran's left foot disabilities did not clearly and unmistakably preexist his active service, state where it is at least as likely as not (that is, a probability of 50 percent or greater) that the identified left foot disability had its onset in service is otherwise etiologically related to his active service. 

(e) The examiner must also comment as to whether it is at least as likely as not (i.e. a 50% probability or greater) that the Veteran's left foot disorder was caused or aggravated by his service-connected lumbosacral syndrome.  

In providing opinions to the above question, the examiner should reconcile the August 1985 service X-ray that did not note the accessory navicular bone, including address whether it is possible to develop the accessory navicular bone disorder as an adult (i.e., following the August 1985 X-ray).  All pertinent pathology should be noted in the examination report, including the fact that the Veteran's entrance examination is silent for any left foot complaints or symptomatology, he was diagnosed with "chronic foot pain" in an August 1985 service treatment report, and his statements asserting that he did not have any problems with his left foot disorder prior to service.  The examiner should also discuss why the July 2010 VA examination report indicates that the Veteran has posterior tibial tendonitis due to the accessory navicular bone disorder as opposed to developing as a result of running 3 miles per day or regularly hiking with an 80 to 90 pound backpack, in service. 

If the July 2010 VA examiner is not available and the Veteran is scheduled for another examination, X-rays and range of motion testing should be conducted.

All opinions provided, including any opinion rendered as to whether the Veteran's left foot disorder is congenital in nature (preexisting service), must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Following receipt of the foregoing records, seek an addendum opinion from the July 2010 VA examiner to determine the nature and etiology of his bilateral knee complaints.  The claims folder must be made available to the examiner in conjunction with the examination.  If the July 2010 VA examiner is not available, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee complaints.  The claims folder must be made available to the examiner in conjunction with the examination.

The VA examiner should indicate whether the private diagnosis of bilateral crepitance is an indication of a knee disorder.

The VA examiner should address the Veteran's contentions that he regularly ran 3 miles per day and hiked with an 80-90 pound backpack in service and address any effect that those events may have had on any current bilateral knee disorder.  

All pertinent pathology should be noted in the examination report, including the Veteran's complaints of pain, swelling, and crepitus of the knees.  If the July 2010 VA examiner is not available and the Veteran is scheduled for another examination, X-rays and range of motion testing should be conducted.

For each knee disability identified, the VA examiner is requested to offer an opinion as to whether it is least as likely as not (a 50 percent probability or higher) that the Veteran's knee disability is (1) related to service, or (2) is related to or aggravated by his service-connected lumbosacral syndrome.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If the examiner determines that a disability of the knees does not exist, such should be stated with discussion of the evidence that supports that conclusion.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Following receipt of the foregoing records, seek an addendum opinion from the July 2010 VA examiner to determine the nature and extent of his left thumb complaints.  If the July 2010 VA examiner is not available, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected left thumb disability. The claims folder must be made available to the examiner in conjunction with the examination.

All pertinent pathology should be noted in the examination report, including the Veteran's complaints of pain and numbness in the left thumb.  If the July 2010 VA examiner is not available, or the Veteran is otherwise rescheduled for another VA examination, neurological and range of motion testing should be conducted. 

The VA examiner should explain what neurological testing was conducted and address the Veteran's complaints of numbness and difficulty gripping, including whether the Veteran has any ulnar nerve damage due to the residuals of the left thumb injury in service.  If the examiner determines that there is ulnar nerve damage, the examiner should indicate whether the damage is mild, moderate or severe. 

5.  Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal is not granted, the RO must furnish a supplemental statement of the case, and the Veteran and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


